NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TARIKU H. KEIRA,
Petiti0ner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,dent.
2010-3082
Petition for review of the Merit Syste1ns Pr0tection
Board in AT3443090686-I-1.
ON MOTION
ORDER
t Tariku H. Keira moves for default judgment, a bench
trial, and other relief
To the extent that Keira is arguing the merits of this
petition for review, such arguments should be included in a
brief and not in a rnotion.

KEIRA v. 0PM 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is denied
FOR THE CoURT
JUN 02 gm
lsi Jan H0rba1y
Date J an H0rba1y
C1erk `
cc: Tariku H. Keira
Chad Bungard, Esq.
FlI.ED
S 19 U.S. COUR`|' OF APPEALS FOR
THE FEDERAL C|RCUlT
JUN 02 2010
.lAN HORBAL\'
CLERK